ORFINGER, Judge.
This is an appeal from an order of the trial court adjudicating the appellant a delinquent and committing him to the custody of the Department of Health and Rehabilitative Services. Appellant’s counsel has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On April 1, 1980, this court gave the appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. The court has reviewed the brief and the record herein and no reversible error appears. The motion of the appellant’s counsel to withdraw is hereby granted, and the order of the court below is hereby
AFFIRMED.
DAUKSCH, C. J., and CROSS, J., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).